                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN

 GREGORY HOWARD,

          Plaintiff,                                                       ORDER
    v.
                                                                  Case No. 18-cv-1043-jdp
 BOUGHTON ET AL,

          Defendants.


         Plaintiff Gregory Howard, a prisoner in the custody of the Wisconsin Secure Program

Facility, has submitted a proposed civil action under 42 U.S.C. § 1983. Plaintiff has filed

copies of weekly trust fund account statements for the relevant time period in support of the

motion for leave to proceed without prepaying the filing fee. After considering the motion and

supporting documentation, the court concludes that plaintiff qualifies for indigent status.

         Even when a prisoner litigant qualifies for indigent status, the litigant must pay a

portion of the fee returned by the formula set forth in 28 U.S.C. § 1915(b)(1).                Using

information for the relevant time period from plaintiff’s trust fund account statements, I

calculate plaintiff’s initial partial filing fee to be $8.24. For this case to proceed, plaintiff must

submit this amount on or before February 6, 2019.

         If plaintiff does not have enough money to make the initial partial payment from

plaintiff’s regular account, plaintiff should arrange with authorities to pay the remainder from

plaintiff’s release account.

         Plaintiff also filed a motion to use release account funds to pay for copies related to the

filing this case. (Dkt. #4). However, with the exception of initial partial payments, federal

courts lack the authority to tell state officials whether and to what extent a prisoner should be
able to withdraw money from a release account. Plaintiff cannot use the release account funds

to pay for copy fees, and so plaintiff’s motion will be denied.

                                              ORDER

       IT IS ORDERED that,

       1.      Plaintiff Gregory Howard is assessed $8.24 as an initial partial payment of the

$350.00 fee for filing this case. Plaintiff is to submit a check or money order made payable to

the clerk of court in the amount of $8.24 or advise the court in writing why plaintiff is not able

to submit the assessed amount on or before February 6, 2019.

       2.      If, by February 6, 2019, plaintiff fails to make the initial partial payment or show

cause for failure to do so, plaintiff will be held to have withdrawn this action voluntarily and

the case will be closed without prejudice to plaintiff filing this case at a later date.

       3.      No further action will be taken in this case until the clerk’s office receives

plaintiff’s initial partial filing fee as directed above and the court has screened the complaint

as required by the Prisoner Litigation Reform Act, 28 U.S.C. § 1915(e)(2). Once the screening

process is complete, a separate order will issue.

               Entered this 16th day of January, 2019.

                                      BY THE COURT:

                                      /s/

                                      PETER OPPENEER
                                      Magistrate Judge




                                                 2
